DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1103978 A (Mitsumune), in view of JP 2008171000 A (Kwon) and in further view of US 20060142971 A1 (Reich) and US 5544256 A (Brecher).
Regarding Claims 1, 9 and 14, Mitsumune teaches:
A classification system of root cause failure in an image sensor array comprising: an optical inspection system for generating inspection data of the image sensor; a tester for generating test data of the image sensor; and a computer system configured for: generating two dimensional coordinates of optical defects present in the inspection data; generating two dimensional coordinates of electrical failures in the test data; correlating defects between the optical defects and the electrical failures; classifying the correlated defects; and providing root cause data based on the classified correlated defects (Mitsumune: Figs. 1 and 11, an inspection system configuration that tests LCD array (i.e. image sensor array) for defects; the system uses optical means through images captured by image devices 20, which LCD is electrically controlled to display testing patterns through image generation unit 70 (i.e. electric means); captured images by the optical mean are processed to identify potential defects as in fig. 8, where line or single defects are identified in their positions, counts, and classifications as indicated in steps n6-n9; inspection results are given comparing to pre-determined standard; Figs. 2-3, the LCD array can be divided into multiple region or Fig. 4 into line by line to enable correlation and isolation between electrically controlled pattern generation and optically captured images).
Mitsumune does not teach explicitly on in-line optical and end-of-line testing. However, Kwon teaches (Kwon: Figs. 6-7, two testing were performed, one is applying image signal to each pixel to determine the presence or absence of image display through either visual or optical mean, another one is applying testing voltage to sensor as in steps S12-14 for short circuit defect, where the testing can be performed separately, i.e. one in-line and one at end-of-line, or simultaneously, where data the image testing and short circuity test can be correlated to locate defect and causes of defects).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mitsumune with in-line optical and end-of-line testing as further taught by Kwon. The advantage of doing so is to provide a mechanism to testing both pixel image through visual/optical mean and short circuit through electrical mean to identify defects and causes of the defects.
Mitsumune does not teach explicitly on correlating testing data on multiple testing methods. However, Reich teaches (Reich: Figs: 1-2 and [0014]-[0022], a testing configuration that collects multiple surface inspection data in a number of inspection settings, and testing data is correlated together from various resources to enable defect identification).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mitsumune with correlating testing data on multiple testing methods as further taught by Reich. The advantage of doing so is to provide a mechanism to correlate defects tested among multiple testers to simplify defect identification (Reich: [0003]-[0009]).
Mitsumune does not teach explicitly on classification methods to identify defects. However, Brecher teaches (Brecher: Figs: 1-3, a defect classification method).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mitsumune with classification methods to identify defects as further taught by Brecher. The advantage of doing so is to provide a mechanism to classify defects accurately given unpredictable appearance of defects (Brecher: Background).
Regarding Claims 2, 10 and 15, Mistumune as modified teaches all elements of Claims 1, 9 and 14 respectively. Mistumune as modified further teaches:
The classification system of claim 1, wherein the optical inspection system comprises an automatic optical inspection system (Mistumune: Fig. 1, an automatic inspection system to conducting LCD array testing).
Regarding Claim 3, Mistumune as modified teaches all elements of Claim 1. Mistumune as modified further teaches:
The classification system of claim 1, wherein the tester comprises an interface for testing the image sensor array (Mistumune: Fig. 1).
Regarding Claim 4, Mistumune as modified teaches all elements of Claim 1. Mistumune as modified further teaches:
The classification system of claim 1, wherein the computer system comprises a processor (Mistumune: Fig. 1).
Regarding Claims 5, 11 and 19, Mistumune as modified teaches all elements of Claims 1, 9 and 14 respectively. Mistumune as modified further teaches:
The classification system of claim 1, wherein the computer system comprises a machine learning system (Brecher: Figs. 1-3, classification process).
Regarding Claim 6, Mistumune as modified teaches all elements of Claim 1. Mistumune as modified further teaches:
The classification system of claim 5, wherein the machine learning system comprises a single convolutional neural network (Brecher: Figs. 1-3, classification process, where a convolution neural network is one of machine learning classification configuration).
Regarding Claim 7, Mistumune as modified teaches all elements of Claim 1. Mistumune as modified further teaches:
The classification system of claim 5, wherein the machine learning system comprises a plurality of convolutional neural networks (Brecher: Figs. 1-3, classification process, where a convolution neural network is one of machine learning classification configuration, and number of neural networks are application depended).
Regarding Claim 8, Mistumune as modified teaches all elements of Claim 1. Mistumune as modified further teaches:
The classification system of claim 1, wherein the computer system is configured for preprocessing of the inspection data (Mitsumune: Fig. 1, images are captured by cameras, which pre-processing of captured images before conducting image processing is common and known practice in the field).
Regarding Claim 12, Mistumune as modified teaches all elements of Claim 9. Mistumune as modified further teaches:
The in-line prediction method of claim 9, wherein selecting the defect types that most strongly affect manufacturing yield of the image sensor comprise selecting the defect types based on pre-existing failure analysis data (Brecher: Figs. 15, 17).
Regarding Claim 13, Mistumune as modified teaches all elements of Claim 9. Mistumune as modified further teaches:
The in-line prediction method of claim 9, wherein generating the pass/ fail prediction comprises reviewing a subset of the selected defect types (Brecher: Fig. 17).
Regarding Claim 16, Mistumune as modified teaches all elements of Claim 14. Mistumune as modified further teaches:
The method of claim 14, wherein collecting end of line electrical data comprises collecting test, light, lag, and sensitivity images (Mistumune: Fig. 1, captured image, camera parameters; Reich: Figs: 1-2, all surface testing data from different inspections are collected).
Regarding Claim 17, Mistumune as modified teaches all elements of Claim 14. Mistumune as modified further teaches:
The method of claim 14, wherein creating defect maps and obtain x-y coordinates comprises creating defect maps of cluster defects, and line defects, and obtaining x-y coordinates of the cluster defects and line defects (Mistumune: Fig. 8, line defects, point defects, where line detects are one type cluster defects; Brecher: Figs. 1-3).
Regarding Claim 18, Mistumune as modified teaches all elements of Claim 14. Mistumune as modified further teaches:
The method of claim 14, wherein correlating the defect maps comprises obtaining the intersection of the x-y coordinates of the defects maps (Kwon: Figs. 6-7, locations of defects from image testing and short circuit testing are provided, which a map can be derived).
Regarding Claim 20, Mistumune as modified teaches all elements of Claim 14. Mistumune as modified further teaches:
The method of claim 14, wherein generating root cause statistics comprising generating a Pareto chart listing a layer and a defect type most strongly impacting the yield of an array including the image sensor (Brecher: Figs. 10-17, defect distribution and detect types, where the pareto chart can be derived from these classification data), . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649